Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-88) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-60) US Patent No. 11/196,465 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11/196,465B2 with obvious wording variations. Take an example of comparing claim (63)  of pending application and claim (1)  of US Patent 11/196,465B2:
Pending Application (17/516,943)
US Patent 11/196,465 B2 
63. (New) A method performed by a wireless device for assisting in precoder selection for wireless communication with a Radio Node (RN), the wireless device being configured with a set of precoders unknown to the RN, the method comprising: 

transmitting, to the RN, at least one sounding reference signal precoded with a precoder from a subset of precoders configured to the wireless device and unknown to the RN. 
1. A method performed by a wireless device for assisting in precoder selection for wireless communication with a Radio Node (RN), the method comprising: 

determining, in the wireless device, a subset of precoders out of a set of precoders configured in the wireless device and unknown to the RN; and 

transmitting, to the RN, at least one sounding reference signal precoded with a respective at least one precoder comprised in the subset.



The claims of the application (17/516,943) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11/196,465B2. Specifically, application 17/516,943 discloses a  “transmitting, to the RN, at least one sounding reference signal precoded with a precoder from a subset of precoders configured to the wireless device and unknown to the RN” whereas US Patent 11/196,465B2 claims include “determining, in the wireless device, a subset of precoders”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11/196,465B2’s method of “determining, in the wireless device, a subset of precoders out of a set of precoders” because the precoders are already unknown to the Radio Node (RN). Therefore, it is implied that the wireless device selects the precoders.
It would be an obvious variant or choice to describe prevailing features  where the wireless device determines the precoders out of set as described in application (17/516,943). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63, 80-81, 83 & 88 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal (WO 2011/140108 A2) in view of Gaal et al. (US 2010/0195759 A1) (hereinafter Gaal-2).

Regarding claim 63 & 88, Gaal discloses a method and a wireless device for performing by a wireless device for assisting in precoder selection for wireless communication with a Radio Node (RN), the wireless device being configured with a set of precoders unknown to the RN, the method comprising: transmitting (see transmission, 506 fig. 5) in fig. 5, to the RN, at least one sounding reference signal (see [0052], sounding reference signal) precoded with a precoder from a subset of precoders configured to the wireless device (see sounding using one or  more precoders in fig.5 ) and 

Gaal does not specifically disclose however Gaal-2 discloses unknown to the RN (see fig.2, wireless device/UE selects precoders with precoder selecting component and is therefore originally unknown to RN);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gaal with Gaal-2. Doing so would conform to well-known conventions and objectives to increase transmit diversity, reduce interference, improve redundancy and maximize efficiency.
 	Regarding claim 80, Gaal discloses the method performed by a Radio Node (RN) for performing precoder selection for wireless communication with a wireless device, the method comprising: 
receiving, from the wireless device, at least one sounding reference signal precoded with a precoder comprised in a subset of precoders (see [0049], “SRS generating component 208 can select or otherwise specify one or more precoder extensions for use with the precoder to effectuate sounding”) out of a set of precoders configured in the wireless device; 
and transmitting, to the wireless device, a signal indicative of a selected precoder to be used for a transmission to the RN (see transmit a souding reference signal, 404 in fig. 4), wherein the selected precoder is indirectly selected from the subset of precoders based on the received at least one sounding reference signal (see selects [0025])
Gaal does not specifically disclose however Gaal-2 discloses unknown to the RN (see fig.2, wireless device/UE selects precoders with precoder selecting component and is therefore originally unknown to RN);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gaal with Gaal-2. Doing so would conform to well-known conventions and objectives to increase transmit diversity, reduce interference, improve redundancy and maximize efficiency.

Regarding claim 81, Gaal in view of Gaal-2  discloses the method of claim 80, wherein the signal indicative of the selected precoder carries a scheduling grant for transmitting data to the RN, which scheduling grant is based on a selected one of the received at least one sounding reference signal, the method comprising: receiving data from the wireless device in accordance with the scheduling grant (see scheduling [0058]).	

Regarding claim 83, Gaal in view of Gaal-2 discloses the method of claim 80, further comprising: transmitting, to the wireless device a request for transmission, by the wireless device, of the  at least one sounding reference signal (see requesting [0028]).

Allowable Subject Matter

Claims 64-79, 82, 84-87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. US 2014/0029650 A1 – discloses adaptive precoding
Hammarwall et al. US 2011/0249713 A1 – discloses precoding ranking and selection
Park et al. US Pat. No. 8,923,366 B2 – discloses adaptive precoding
ETSI TS 136 213 V12.3.0 (2014-10) – discloses relevant information regarding sounding resource signals and precoding. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643